BARNES, District Judge.
This cause coming on for hearing and trial having been had in open court, the parties having been represented by counsel and having presented evidence and made arguments, and findings of fact and conclusions' of law having been entered, it is adjudged and decreed, that:
1. Minneapolis-Honeywell Regulator Company is the owner of United States Letters Patent No. 1,813,732, issued July 7, 1931, to Edward E. Freeman, for Furnace Control.
2. Patent No. 1,813,732, to Freeman discloses invention and is valid (Civil Action No. 1839), and particularly as to claims 1, 4, 6 and 9 relied upon by Minneapolis-Honeywell (Civil Action No. 1842).
3. The Mercoid Corporation is a contributory infringer of claims 1, 4, 6 and 9 of the Freeman patent.
4. Minneapolis-Honeywell has been so using its Freeman patent as to tend to create a monopoly in an unpatented device.
5. Each of the complaints herein is hereby dismissed for want of equity.
6. Each of the parties pay one-half of the taxable costs.